                                          Case 4:13-cr-00183-JSW Document 116 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 13-cr-00183-JSW-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE AND
                                                 v.                                         SETTING BRIEFING SCHEDULE FOR
                                   9
                                                                                            HEARING
                                  10     STEPHEN B. LOPEZ,
                                                        Defendant.                          Re: Dkt. Nos. 110, 113, 115
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 23, 2021, the Government filed a motion for an order to show cause why the

                                  14   Defendant should not be held in civil contempt for his failure to turnover funds for payment

                                  15   toward restitution ordered by the Court. That motion is noticed for a hearing on August 31, 2021

                                  16   at 1:00 p.m., and it shall remain on calendar pending further order of the Court. Pending further

                                  17   order of the Court, that hearing shall be in-person. However, the Court reserves the right to

                                  18   convert it to a telephonic hearing.

                                  19          On July 28, 2021, Defendant filed a notice in which he asserts, inter alia, that this case

                                  20   “and all related Cases and Case numbers, sanctioning garnishment, lien, restitution, or otherwise,

                                  21   have been and are Assessed and Settled.” (Dkt. No. 115 at 2.) He also states that he intends to

                                  22   “elevate these matters to the next level” if the Order Granting Motion to Turnover Funds Held by

                                  23   Defendant for Payment Toward Defendant’s restitution Judgment” (“Turnover Order”) and the

                                  24   Writ[s] of Continuing Garnishment are not “assessed, settled, and withdrawn.” On that same date,

                                  25   the Government filed a further declaration in support of its motion for an Order to Show Cause

                                  26   and attached a copy of Defendant’s Notice as an Exhibit. (See Dkt. No. 113.)

                                  27          Having considered the Government’s motion, the supplemental declaration, and

                                  28   Defendant’s notice, the Court HEREBY ORDERS the Defendant to show cause why the Court
                                          Case 4:13-cr-00183-JSW Document 116 Filed 08/04/21 Page 2 of 2




                                   1   should not hold him in civil contempt for his failure to comply with the Turnover Order.

                                   2   Defendant may file a response to this Order by no later than August 13, 2021. The Government

                                   3   may file a reply by August 20, 2021.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 4, 2021

                                   6                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
